 BRICKLAYERS,LOCALUNION 1231Bricklayers,Stone Masons, Marble Masons, Tile Set-ters and Terrazzo Workers Local Union No. 1 ofTennesseeandBricklayers,Masons and PlasterersInternational Union of AmericaandShelby Marble& Tile Co. Case 26-CD-77June 16, 1971SUPPLEMENTAL DECISION AND ORDERBYCHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn January 27, 1971, the National Labor RelationsBoard issued its Decision and Determination of Dis-pute in this proceeding,' finding,inter alia,that therewas reasonable cause to believe that a violation of Sec-tion 8(b)(4)(D) of the National Labor Relations Act, asamended, had occurred. The Board further found thatthe Employer had not agreed to a voluntary method ofsettlement in connection with the work assignment dis-pute, as Respondent contended, and that the Board wastherefore not precluded from making a determinationof the merits of the dispute within the meaning of Sec-tion 8(b)(4)(D) and 10(k) of the Act. The Board thendecided that tilesetter employees of Shelby Marble &Tile Co., who are represented for collective-bargainingpurposes by Bricklayers, Stone Masons, Marble Ma-sons, Tile Setters and Terrazzo Workers Local UnionNo. 1 of Tennessee are entitled to perform the work indispute, rather than bricklayers represented by Brick-layers, Stone Masons, Marble Masons, Tile Setters andTerrazzo Workers Local Union No. 1 of Tennessee.Thereafter, on February 17, 1971, Respondents filedmotion for leave to supplement the record and petitionfor rehearing. In support of their motion, Respondentscontend that the notice of hearing should be quashedon the ground that all parties agreed to submit thedisputed involved herein to the executive board ofBricklayers,Masons and Plasterers InternationalUnion of America for a final and binding decision.Respondents argue that an exhibit identified as UnionExhibit 2 was never formally received in evidence duetoRespondents' inadvertent error, and request thatUnion Exhibit 2 be formally received in evidence. Re-spondents also argue that a letter from the Employerto Respondent International's executive board, datedMay 18, 1970, a copy of which is attached to Respond-ents' motion papers as a supplemental exhibit, will as-sist the Board in its determination of the facts of thiscase, and request that Respondents' supplemental ex-hibit be received in evidence. In support of petition forrehearing, Respondents contend that the Board misap-prehendedRespondents' arguments and that the188 NLRB No. 15.Board's findings and conclusions are contrary to thefacts of the case. Petition for rehearing should begranted, Respondents conclude, and upon rehearing.the Decision should be vacated and the notice of hear-ing quashed. The Employer has filed a statement inopposition to Respondents' motion and petition.Pursuant to Section 3(b) of the National Labor Rela-tions Act, as amended, the National Labor RelationsBoardhasdelegated its powers in connection with thiscase to a three-member panel.The Board has considered the Decision and Deter-mination of Dispute, Respondents' motion and peti-tion, the Employer's statement in opposition, and theentire record in this case, and makes the followingfindings:It is apparent from the record before us that UnionExhibit 2 was properly identified at the hearing but wasnever offered due to Respondents' inadvertent error.We shall, accordingly, grant Respondents' motion forleave to reopen the record to permit the receipt of anexhibit identified as Union Exhibit 2, and we shall orderthat Union Exhibit 2 be made part of the record in thisproceeding.With regard to the May 18 letter, the Board's Rulesand Regulations, Series 8, as amended, provide in Sec-tion 102.48(d) that,inter alia,"Only newly discoveredevidence, evidence which has become available onlysince the close of the hearing, or evidence which theBoard believes should have been taken at the hearingwill be taken at any further hearing." Respondents donot contend that the letter offered as a supplementalexhibit is a newly discovered or was unavailable at thehearing, and there is no suggestion in the record thatthe Hearing Officer declined to receive the profferedsupplemental exhibit in the course of the hearing. Re-spondents neither identified nor offered the supplemen-tal exhibit at the hearing. Moreover, the Decision andDetermination of Dispute does not rely on the nonex-istence of the supplemental exhibit, as our dissentingcolleague suggests, but merely refers to the letter's ab-sence from the record in the Decision's general discus-sion of background facts. In any event, the supplemen-tal exhibit does not, in our opinion, either expressly orimpliedly authorize Respondent International to makea binding settlement of the dispute. Accordingly, weshall deny Respondents' motion for leave to reopen therecord to place in evidence its supplemental exhibit,and we shall order that Respondents' supplemental ex-hibit be rejected as the evidence it seeks to present is notnewly discovered or previously unavailable.We shall also reject Respondents' petition for rehear-ing as lacking in merit.191 NLRB No. 47 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERIt is hereby ordered that an exhibit identified asUnion Exhibit 2 be, and it hereby is, made a part of therecord herein.IT IS HEREBY FURTHER ORDERED that Respond-ents' proffered supplemental' exhibit be, and it herebyis, rejected as not presenting evidence newly discoveredor previously unavailable.IT IS HEREBY FURTHER ORDERED that Respond-ents' petition for rehearing be, and it hereby is, deniedas lacking merit.CHAIRMAN MILLER,dissenting:The majority refuses to permit Respondents'motionfor leave to place a letter in evidence at this time be-cause it was available at the time of the hearing in thisproceeding. In the usual situation I would agree withthis result, but here we have the unusual fact that weissued a decision which expressly relies on the nonexist-ence of the proffered letter. We in effect raised the issuewith which we are now faced and I would, in conse-quence, grant the Respondents' request to place theletter in evidence. Furthermore, assuming the letterwere properly authenticated, it would warrant in myopinion a finding that the Employer had agreed to aprivate resolution of the dispute and, thus, require thatthe notice of hearing in this case be quashed.